Title: From James Madison to Alexander J. Dallas, 24 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 24. 1815
                    
                    I have recd. yours of the 20 & 21. to which the arrival of the mail enables me to add, that of the 22d. I return the letter from Genl. Jackson inclosed in the first, and the letters from Forsyth, Russel Govr. Holmes, and Jessup inclosed in the 2d. The last is a very interesting document, and shews the writer to be a man of excellent sense, as well as a shining warrior. The aspect of things in the Missouri District, is rendered much worse than described by Russel, by a melancholy paragraph in a St. Louis Gazette, which, as it may not have reached you, I put under this cover. It furnishes a topic on which the British commander in Canada may be pressed with peculiar force, to hasten the delivery of Machilimackinac. That occular [sic] proof only of the honorable termination of the war will extinguish the confidence and hostility with which the Savages have been inspired by their allies; especially as the latter, from pride & policy both, will exaggerate the stipulation in the Treaty in favor of the former. I am glad you are turning your thoughts systematically to the Indian Dept. of our affairs. It embraces a cordon of posts, agents political, and agents commercial. A cordon stretching, from Michigan to the frontier settlements Westwd. of the Mississippi, and on the back of those settlements Southwd. to a connection with Louisiana, would form an advantageous barrier between the white & the red people, and protect at the same time the public lands agst. lawless occupancies. The military force however that can fairly be so applied is inadequate to the whole object. It is questionable whether an adequate portion can be found for the double cordon you have in view for the northwestern quarter which being most under the influence of the Canadian traders evidently requires the strongest precautions, without neglecting too much the defence due to the Missouri territory on the western side. General Mason will be able to afford much useful information on the subject of the Commercial agencies. If that mode of supplying the wants of the Indians be continued, some new regulations may be found necessary, as well to prevent abuses at distant factories, as to supersede more the resort of the Indians to British supplies. The correspondences & communications on the files of the war Dept. will throw light on this subject, if they can be selected by any of the remaining Clerks. Some valuable information was communicated by Judge Lucas, but whether on paper or verbally, I do not recollect. It becomes an interesting question how far we ought at once to shut out the British traders from our limits not only on this side the Mississippi, but thro’ the whole extent of the Louisiana purchase. Within the latter they never had a right, tho’ they once set up a claim to trade with the Indians, and from the former they may now be excluded by the tenor of the

Treaty at Ghent; and as to both, a prohibition at no distant day, will be essential. For the moment it may perhaps be as well to bring these questions into view as little as possible, as they may increase difficulties on others depending on the Treaty of Ghent, taking care however that no sanction be given in any way, to the trade enjoyed of right heretofore with the Indians on this side the Mississippi. It has not yet been decided whether a General Superintendency (political) such as was held by Govr. Hull should be established for the N. W. Indians, or into whose hands it should be placed. Mr. Monroe had it under consideration as a service for Genl. Wilkinson. Whether it would suit him & he that, are of course open questions. If Col: Hawkins should leave the Creek agency, a Candidate will be seen in a letter now forwarded. I recollect nothing of his Character. If the vacancy be not applied in alleviation of reduced officers, great respect is due to Col: H’s recommendation. A Commission may be issued for Col: Hinds as Brigr. &c. as recommended by Govr. Holmes.
                    The papers relating to Mr. Eustaphieve were sent to the Secy. of State, with a suggestion that his case should be stated to the Emperor, in the manner most likely to Combine the two objects of conciliating the Master & getting rid of the servant.
                    Issue the brevet you propose for Lt. Spotts.
                    I return the papers relating to Castine & the captured stores, which may await the return of the Secy. of State to Washington, previous to which he will probably hold no further communication with Mr. Baker on the subject.
                    The Military Budget makes its appearance I observe in the National Intellegencer [sic]. I cannot refer to it without expressing my obligations for the laborious task it has cost you, and my gratification that you are at length relieved from it. Besides the labor, the task has been distinguished by the delicate questions involved in it, touching the comparative pretensions of meritorious individuals. That there will be a unanimous approbation of what has been done is not to be expected. But I persuade myself, that the candid and reasonable part of the public, taking into view, the arduous nature of the duty, and the propriety of blending with a reward for past services a provision for future ones, will be more than merely satisfied with the execution of the law.
                    I return the papers in behalf of B. & J. Bohlen. Be so good as to refer them to the State Dept; and if you think the circumstances of the case sufficiently peculiar & strong, without the usual resort for information to the official sources, a pardon may issue. Some countenance to a favorable interposition of the Executive in such cases, has been generally required from the Judges, the Jury, or the law officer prosecuting, in order to guard agst. the liberality and sympathy which so readily furnish private recommendations. I am not prepared to form an opinion on the merits of the

question as decided by the supreme Court, I presume that they were much influenced by the consideration, that if the securing the duties &c. were to stamp imported merchandize with all the rights of circulation, a dangerous door might be opened for collusion. Whatever may have been the ground of the decision, it is but fair to distinguish between cases prior & cases subsequent to it. If you think it requisite that the prosecuting attorney should be applied to, the order endorsed for the pardon may be suspended. The endorsement is on your statement of the case.
                    The letter of Mr. Sailler & the papers with it were brought to me here, by Mr. Buel the subject of them. I told him they would of course be referred to the Treasury Dept. to which he might add any explanations he might have to make. Sailler was formerly a very respectable member of Congress, and as far as his testimony with the drawback of kindred bias, goes, it is entitled to attention. But he is aware of the indiscretion which calls for the Ex. animadversion. And with all respect to the question of interest between Buel and his successor, I understood that it was already in Court. If B. means to lodge charges agst. Vanness, or his representations suggest enquiry as to the conduct of the latter, you will of course take the usual steps.
                    The letter recommending Mr. Wardell for an office in the Customs at N. Y. is from two of my worthy neighbors. Mr. Monroe I learn has been led by his friends in Fredg. to write to Mr. Gelston with a view to his patronage. I am not acquainted with Wardell but have much confidence in those recommendg him. The great objection arises from the circumstance of his intending to settle in N. Y. without having previously settled there, and which may be pressed by his competitors. If this objection be waved [sic] or disregarded by Mr. Gelston, Mr. W. may fairly enter into comparison with other candidates.
                    I have not yet fixed on the time of my return to Washington. It will probably be in the course of next week. I hope to see Mr. Monroe in the course of this or early in the next, & I shall then fix on the day for setting out. Yrs affy
                    
                        
                            James Madison
                        
                    
                